Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: no clear version was provided as require by 37 CFR. 1.125. “An accompanying clean version (without markings) must also be supplied.”  Appropriate correction is required.
	The same marked version, from 2/5/2021, field with this amendment (e.g. 6/13/2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter referred as “AAPA”) in view of PAN CN108193669 (“PAN”) OR in the alternative further in view of KR200475902Y1 (hereinafter refers as “Y1”)
	As per claim 1, AAPA discloses a method for installing an in-ground base and basketball system (Fig. 2 and page 7:15-8:4 in conjunction to Fig, 1, regarding the basketball system), comprising:
	a. pouring wet concrete into a base hole in the ground (Fig. 2; 7:15+); 
	b. embedding a series of anchor bolts in the wet concrete with upper ends of the anchor bolts protruding from an upper face of the concrete (L shape bolts 46)(Fig. 2; 7:15+); 
	c. orienting a brace over the upper face of the concrete and the protruding anchor bolt ends, wherein the anchor bolt ends extend through openings defined in the brace(template 48 including openings to receive bolts 46)(Fig. 2l 7:15+); 
	d. securing the brace to the anchor bolts (Fig. 2; 7:15+); and, 
	f. vertically mounting a support member to the anchor bolts in the wet concrete, the support member including a basketball backboard and a rim assembly adjacent an upper end (Fig. 2 and 7:15+ in conjunction to Fig. 1 as the base assembly 40 position within the ground, the basketball system with lower end (18) configure to be positioned upon the base (the brace and anchor bolts) to vertical mounted the basketball system 12-14).
	AAPA is not specific regarding and wherein the brace includes a plurality of legs which extend laterally outward, with each leg having a length with a distal end extending beyond the concrete and e. securing each distal end to the ground.
	However, in a similar field of anchoring means, PAN discloses a plurality of legs which extend laterally outward, with each leg having a length with a distal end (ring 1 including a plurality of legs, (supporting foot 3), each including a bolt (5) for securing each distal end to the ground)(note Fig. 1 and page 4, 2nd par.-page 5, 8th par. as the structure of the anchoring means to be placed upon the ground; for example, page 5, 1st par. “ the limiting ring 1 through the screw 5 firmly fixed on the ground through support pin 3 so that the limit ring 1” ).  With respect to legs “extending beyond the concrete”, note Fig. 1 in conjunction to the abstract, page 2, pars. 14 and 15; page 4, 17th par. and page 5, 7th par. as the use of the concrete to be place through the limiting hole 2 (as the ground will be excavated and concreate and alike would have been placed within)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s brace with a plurality of legs which extend laterally outward, with each leg having a length with a distal end extending beyond the concrete and securing each distal end to the ground as taught by PAN for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results a support system utilizing a brace with a plurality of legs which extend laterally outward, with each leg having a length with a distal end and securing each distal end to the ground to firmly and securely provide a support system thereof.
	With respect to the distal end “extending beyond the concrete”, if there is any doubt regarding such interpretation, it is noted that Y1 discloses distal ends extending beyond the concrete (plates 10/20, equivalent to the brace, including ground anchors projections 11); to be extending beyond a concrete (concreate, grout material 3 places within hole 1 (Fig. 2s the excavate hole 1; Figs. 1, 2b and 2c the concrete/grout material 3; and note Fig. 5 as the ground anchors of plates 10/20 with projections 11) are extending beyond the concrete; see also page 2, 3rd par.-page 4, 3rd par.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA- PAN’s legs distal end extending beyond the concrete as taught by Y1 for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results to ensure that the brace and the leg’s distal ends are extending beyond the concrete to firmly and securely place the ground anchors (of the distal end) within the ground for additional securement of the support system thereof.     
	As per claim 2, with respect to wherein the brace comprises a ring shaped base, note PAN’s Fig. 1egarding the brace is circular with outward legs 3; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.  Within the modified AAPA by the teachings of at least PAN, the brace would have been circular with plurality of openings (as taught by PAN) ,wherein the anchor bolt would have extended through the openings (as taught by AAPA).
	As per claim 3, with respect wherein the plurality of legs comprises a series of three legs radially spaced around the ring shaped base,  note PAN’s regarding a plurality of legs, that includes at least a series of three legs 3 radially spaced around the ring 1.
	As per claim 5, with respect to wherein the distal ends of the legs are secured to the ground with ground engaging stakes, note PAN’s Fig. 1 and at least page 5, 1st par. regarding screw 5 secures to the ground; also, note Y1’s Fig. 5 and page 3, 5th+pars. as projections 11 to be stakes engaging with the ground. 
	As per claim 6, with respect to wherein the stakes are helically threaded ground screws, note PAN’s Fig. 1 and page 4, 3rd par. and page 5, 1st par. as the ground anchors, are bolt, screws 5, i.e. with helically thread ground screws. 
	As per claim 7, with respect to comprising leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts, AAPA states “The upper face of the concrete 44 is ideally flat and level.”(7:22) and “Threaded bearings/bushings may be mounted below template 48 to assist in leveling it. (8:3-4).  Thus, it is clear that within AAPA the brace is leveled prior to placing the support member, to insure that the basketball system is leveled and in proper vertical position.
	As per claim 8, with respect to comprising arranging an upper surface of the brace flush with or slightly below the surface of the ground, AAPA states “The template 48 may assist in ensuring a flat horizontal upper face as well as proper alignment of the anchor bolts.”.  It is clear that within AAPA the brace is in such position to allow the connection of the bottom of the support (e.g. 18 in Fig.1) to the concrete base to insure smooth and safe connection between the brace (with the protruding anchor bolts) and the bottom of the support pole of the basketball system.
	As per claim 9, since the claim’s limitations are very similar to claim 1, the examiner states that claim 9 is rejected over AAPA, and PAN; OR in the alternative further in view of Y1 for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 10, with respect to wherein the brace comprises a ring shaped base and wherein the anchor bolts extend through openings defined in the base, note PAN’s Fig. 1egarding the brace is circular with outward legs 3; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.  Within the modified AAPA by the teachings of at least PAN, the brace would have been circular with plurality of openings (as taught by PAN) ,wherein the anchor bolt would have extended through the openings (as taught by AAPA).
	As per claim 12, with respect to wherein the distal ends of the legs are secured to the ground with helically threaded ground screws, note PAN’s Fig. 1 and page 4, 3rd par. and page 5, 1st par. as the ground anchors, are bolt, screws 5, i.e. with helically thread ground screws. 
	As per claims 13, 14, with respect to comprising leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts (claim 13), and  comprising leveling the brace on the anchor bolts with threaded bearings mounted on the protruding ends of the anchor bolts (claim 14), AAPA states “The upper face of the concrete 44 is ideally flat and level.”(7:22) and “Threaded bearings/bushings may be mounted below template 48 to assist in leveling it. (8:3-4).  Thus, it is clear that within AAPA the brace is leveled prior to placing the support member, to insure that the basketball system is leveled and in proper vertical position.
	As per claim 15, with respect to comprising arranging an upper surface of the brace flush with or slightly below the surface of the ground, AAPA states “The template 48 may assist in ensuring a flat horizontal upper face as well as proper alignment of the anchor bolts.”.  It is clear that within AAPA the brace is in such position to allow the connection of the bottom of the support (e.g. 18 in Fig.1) to the concrete base to insure smooth and safe connection between the brace (with the protruding anchor bolts) and the bottom of the support pole of the basketball system.
	As per claim 16, since the claim’s limitations are very similar to claims 1 and 3 (regarding a plurality of three legs), the examiner states that claim 16 is rejected over AAPA, and PAN; OR in the alternative further in view of Y1 for the same reasons discussed above with respect to claims 1 and 3. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 17, with respect to wherein the brace comprises a ring shaped base and wherein the anchor bolts extend through openings defined in the ring shaped base, note PAN’s Fig. 1egarding the brace is circular with outward legs 3; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.  Within the modified AAPA by the teachings of at least PAN, the brace would have been circular with plurality of openings (as taught by PAN) ,wherein the anchor bolt would have extended through the openings (as taught by AAPA).
	As per claim 18, with respect to wherein the ring shaped base has an L-shaped cross-section including a flat upper flange with an upper surface defining an upper surface of the brace and a downward extending flange defining vertical inward and outward facing ring-shaped surfaces, note the examiner’s markings hereinafter within PAN

    PNG
    media_image1.png
    770
    738
    media_image1.png
    Greyscale

	Also, attention to applicant’s at least page 9:1-3 in the original disclosure as it states” base 121 is ring shaped, although other shapes can be used as desired.”
	Thus, as previously stated, a configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice, and such configuration of the brace would have been nothing more than a user’s preference as suggested by applicant. 
	As per claim 19, with respect to wherein the lateral legs are secured to the outward facing surface of the downward extending flange, note PAN’s Fig. 1 as the legs 3 are connected to the extending bottom flange of ring 1.
	Furthermore, aside from the obvious configuration as mentioned above, it is also noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, the position of the legs, would be merely a matter of obvious engineering choice, that would have not changed the nature of the legs to extend outwardly from the brace and configure to be attached to the ground. 
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, PAN (OR in the alternative further in view Y1) as applied to claims 1 and 9  above, and further in view of Smith US 2006/0016140 (“Smith”).
	As per claim 4, the modified AAPA is not specific regarding wherein one leg has a shorter length than the other two.
	However, in a similar field of support systems, Smith discloses wherein one leg 
has a shorter length than the other (Figs. 17-20 and [0058]-[0062]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s wherein one leg has a shorter length than the other as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions that such configurations permits quick and accurate insertion of anchor bolts into wet concrete. The integral or built-in centering guide indicia permit quick setting of anchor bolts to a correct depth and position for either 2X4 or 2X6 sill plates ([0062]).
	Within the modified AAPA as the brace includes a plurality of legs (as taught by PAN) the one leg has a shorter length than the other two.  
	As per claim 11, the modified AAPA is not specific regarding wherein one leg has a shorter length than the other two.
	However, Smith discloses wherein one leg has a shorter length than the other (Figs. 17-20 and [0058]-[0062]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s wherein one leg has a shorter length than the other as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions that such configurations permits quick and accurate insertion of anchor bolts into wet concrete. The integral or built-in centering guide indicia permit quick setting of anchor bolts to a correct depth and position for either 2X4 or 2X6 sill plates ([0062]).  
	Within the modified AAPA as the brace includes a plurality of legs (as taught by PAN) the one leg has a shorter length than the other two.  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, PAN (OR in the alternative further in view Y1) as applied to claim18 above, and further in view of Sarver US 6,588,169 (“Sarver”).
	As per claim 20, the modified AAPA is not specific regarding comprising a plurality of tab portions extending radially inward from the inward facing surface of the downward extending flange, each tab portion defining an opening through which an anchor bolt extends.
	However, the use of a plurality of tab portions extending radially inward from the inward facing surface of a flange, each tab portion defining an opening through which an anchor bolt extends is well known in the art as taught by Sarver (flange, of plate 20 includes a plurality of bosses 21 (i.e. tabs) with an openings (19) for anchor bolts (30/32)(Figs. 4 and 3:54-64; 4:28-40).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified AAPA with a plurality of tab portions extending radially inward from the inward facing surface of the downward extending flange, each tab portion defining an opening through which an anchor bolt extends as taught by Sarver for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming a flange with a plurality of tabs-to-openings to insure that anchor bolts passing thereto would have securely attached the support system thereto.
	Within the modified AAPA, the device would have had a plurality of tab portions extending radially inward from the inward facing surface of the flange (as taught by Sarver), each tab portion defining an opening through which an anchor bolt extends (as taught by AAPA and Sarver) and the flange would have been facing surface of the downward extending flange (as taught by PAN).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                                   8/31/2022                                                                                                                                                                                         
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711